DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The prior art documents submitted by applicant in the Information Disclosure Statements filed on December 24, 2020 and June 11, 2021 have all been considered and made of record (note the attached copies of form PTO-1449).
Drawings
	Five (5) sheets of drawings were filed on December 24, 2020 and have been accepted by the examiner.
Specification
Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1; the claim recites “a reflection suppressing portion configured to prevent or reduce a reflection of light from the inside of the substrate of the first light source is provided at a portion of at least one surface of the substrate of the first light guide where there is a possibility that the image light guided by the incident portion of the first light guide to the inside of the substrate reaches first without being reflected even once” in lines 19-23.  This limitation is generally narrative and indefinite.  It is unclear how the provision of a reflection suppressing portion on the first light guide, which is external to a first light source would prevent reflection of light from inside a substrate of the first light source, wherein the first light source is presumed to be the light emitting unit recited in line 3 of claim 1.
The limitation “the substrate of the first light source” in line 2 lacks antecedent basis, because the claim does not define a first light source or a substrate of a first light source prior to this limitation. 
The limitation “where there is a possibility that the image light guided by the incident portion of the first light guide to the inside of the substrate reaches first without being reflected even once” in the last three lines of claim 1 is unclear because it does not clearly define a location, and it’s not entirely clear that there must be a possibility that this occurs, thus suggesting that this feature may not be required.
Claims 2-5 inherently contain the deficiencies of any base or intervening claims from which they depend.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Danziger (US 2019/0064518 A1).
Regarding claims 1 and 4; An image display device (near-eye display or head-up display; see paragraphs 1-2) for displaying a virtual image before user's eyes, the image display device (see Figures 1A-1B, 19A-19C, 21A-21C, and 22A-22B) comprising: 
a) an image emitting unit (see the abstract; light beam 30 from an optical image generator, which is not depicted, is injected into first waveguide 10; see paragraph 74) including 
a display portion for forming two-dimensional image information (visible image; see the abstract), 
the image emitting unit (optical image generator; see paragraph 74) being configured to form parallel light fluxes different in an angle at each part on an image and cause the parallel light fluxes to be incident on a first light guide (light 30 is incident on first light guide 10) to be described later as image light; 
b) the first light guide (first optical waveguide 10) including 
a transparent substrate (the waveguide is inherently formed of a transparent substrate or light would not propagate within the waveguide), 
an incident portion (the side surface in which light is coupled into waveguide 10) for guiding the image light to an inside of the substrate (10), and 
an emitting portion (the surface facing waveguide 20) for emitting the image light guided to the inside of the substrate (10) by the incident portion and propagated in the substrate (10) to an outside of the substrate (10); and 
c) a second light guide (second optical waveguide 20) including 
a transparent substrate (the optical waveguide substrate is inherently transparent) having a first surface facing an outer surface of the substrate of the first light guide (10) on a side where the image light is emitted by the emitting portion of the first light guide (10) and a second surface opposing the first surface (the second surface of optical waveguide 20 is on a side opposite the side to which optical waveguide 10 is coupled in Figures 21A-21C), 
an incident portion (the incident portion is the portion to which optical waveguide 10 is coupled) for guiding the image light emitted from the first light guide (10) to an inside of the substrate (20) of the second light guide (20), and 
an emitting portion (the emitting portion is illustrated in Figures 21A and 21B as having two arrows extending from the bottom of the second waveguide 20 to show the direction in which light is coupled out of second waveguide 20) for guiding the image light to the user's eyes, 
the image light being guided by the incident portion of the second light guide (20) and propagated in the substrate (20) of the second light guide (20) while being reflected by the first surface and the second surface of the substrate of the second light guide (the light is guided by total internal reflection at the first and second surfaces along the length of second optical waveguide 20), 
wherein a reflection suppressing portion (736; see Figure 22B; see paragraph 128) configured to prevent or reduce a reflection of light from the inside of the substrate of the first light source is provided at a portion of at least one surface of the substrate of the first light guide where there is a possibility that the image light guided by the incident portion of the first light guide to the inside of the substrate reaches first without being reflected even once (see Figures 22B);
wherein the reflection suppressing portion (736) is a member having a function of absorbing light (see paragraph 128) while suppressing a reflection and a scattering of light.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Shih et al. (US 2018/0203237 A1) in view of Aiki (US 2016/0154243 A1).
Regarding claims 1 and 4; Shih et al. discloses an image display device (head-mounted display, HMD 100; see Figure 1) for displaying a virtual image before user's eyes (see paragraphs 3, 4, and 44; projection P indicates one of the eyes of a user; see Figure 1), the image display device (100) comprising: 
a) an image emitting unit (display device 130; see paragraphs 42 and 43) including 
a display portion for forming two-dimensional image information (see paragraph 43), 
the image emitting unit (130) being configured to form parallel light fluxes different in an angle at each part on an image and cause the parallel light fluxes to be incident on a first light guide (first waveguide element 110) to be described later as image light; 
b) the first light guide (110; see paragraphs 42 and 43; see Figure 1) including 
a transparent substrate (first waveguide element 110 is inherently formed of a transparent substrate in order to guide light therein), 
an incident portion (first incident light surface S11) for guiding the image light to an inside of the substrate (110), and 
an emitting portion (first light exiting surface S12) for emitting the image light guided to the inside of the substrate (110) by the incident portion (S11) and propagated in the substrate (110) to an outside of the substrate (110); and 
c) a second light guide (second waveguide element 120; see paragraphs 42 and 43; see Figure 1) including 
a transparent substrate (the second waveguide element 120 is inherently transparent) having a first surface (S21) facing an outer surface (S12) of the substrate of the first light guide (110) on a side where the image light is emitted by the emitting portion (S12) of the first light guide (110) and a second surface opposing the first surface, 
an incident portion (S21) for guiding the image light emitted from the first light guide (110) to an inside of the substrate (120) of the second light guide (120), and 
an emitting portion (S22) for guiding the image light to the user's eyes (P), 
the image light being guided by the incident portion (S21) of the second light guide (120) and propagated in the substrate (120) of the second light guide (120) while being reflected by the first surface and the second surface of the substrate of the second light guide (120; the light is guided by total internal reflection at opposing first and second surfaces along the length of second optical waveguide 20). 
Shih et al. does not disclose a reflection suppressing portion configured to prevent or reduce a reflection of light from the inside of the substrate of the first light source is provided at a portion of at least one surface of the substrate of the first light guide where there is a possibility that the image light guided by the incident portion of the first light guide to the inside of the substrate reaches first without being reflected even once.
Aiki (US 2016/0154243 A1) teaches that side surfaces of a light guide (121) member in a display device (120) may include a light absorbing material (126) to provide reflection suppression to prevent reflected light from interfering with an image (see Figure 4 and paragraphs 123 and 125), wherein the reflection suppressing portion (126) is a member having a function of absorbing light while suppressing a reflection and a scattering of light.  
	Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to provide a reflection suppressing portion on all light guide members in a display device, including the first light guide (110 of Shih et al.), the reflection suppressing portion configured to prevent or reduce a reflection of light from the inside of the substrate of the first light source is provided at a portion of at least one surface of the substrate of the first light guide where there is a possibility that the image light guided by the incident portion of the first light guide to the inside of the substrate reaches first without being reflected even once for the purpose of preventing reflected light from interfering with the image, wherein the reflection suppressing portion is a member having a function of absorbing light while suppressing a reflection and a scattering of light.  
	Regarding claim 2; Aiki et al. teaches that the reflection suppression member (126) is closely attached to an outer surface of a waveguide substrate (121) in a display device (120), however, neither Shih et al. nor Aiki disclose that the reflection suppressing portion is a plate member made of a transparent material having a refractive index equal to or close to that of the substrate of the first light guide and is closely attached to an outer surface of the substrate.  Before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to coat a transparent substrate, having a refractive index matching that of the waveguide for the purpose of minimizing back-reflections due to refractive index boundaries, with a light absorbing material to form the light absorbing element (126) taught by Aiki et al., since it’s generally well known in the optical arts to provide coatings on transparent substrates and attach the substrates at desired locations as needed for the purpose of creating a coated element that is easier to handle and install.
Regarding claim 5; Shih et al. discloses that the emitting portion (S12) of the first light guide (110) is composed of a plurality of partially reflective surfaces (Y1-Y4).  Before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to incorporate a reflection suppressing portion having a function of absorbing light and provided at a portion where there is a possibility that the image light transmitted through the partially reflective surface (Y1-Y4) positioned farthest from the incident portion (the portion of S11 coupled to lens module 140) among the plurality of partially reflective surfaces reaches (Y1-Y4) for the purpose of minimizing unwanted reflections to prevent them from interfering with the image.
Allowable Subject Matter
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, which is the most relevant prior art known, does not disclose or reasonably suggest the image display device defined by claim 3, wherein the reflection suppressing portion includes a transparent plate member having a refractive index that is the same as or close to that of the substrate of the first light guide, and a fluid filled in a gap between the plate member and the substrate, the fluid having a refractive index that is the same as or close to refractive indexes of both the plate member and the substrate in combination with all of the limitations of base claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE R CONNELLY whose telephone number is (571)272-2345. The examiner can normally be reached Monday-Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE R CONNELLY/Primary Examiner, Art Unit 2874